Brannon, Judoe :

(coucurrhu/).

It seems to me that the demand of plaintiff constitutes him a creditor, under the chapter on “Fraudulent Conveyances.” Section 9 chapter 74, Code 1891, says any one is a creditor under that chapter who, but for the instrument, could subject the land to a debt. A contingent liability is enough. Hutchison v. Kelly, 1 Rob. (Va.) 136; Wolf v. McGugin, 37 W. Va. 564 (16 S. E. 797); Bump, Fraud. Conv. 503. Demand on tort is enough. Greer v. Wright, (i (Jrat. 154. The judgment was conclusive on Mrs. Hill as to existence, validity, and amount of debt. Bensimer v. Fell, 35 W. Va. 15 (12 S. E. 1078), point 5. But I do not think the charge of fraud is established in full.

Perersed.